Citation Nr: 1634860	
Decision Date: 09/06/16    Archive Date: 09/09/16

DOCKET NO.  12-33 804A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for an upper respiratory disorder, to include rhinitis.

2.  Entitlement to service connection for an upper respiratory disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Michael Wilson, Counsel

INTRODUCTION

The Veteran served on active duty from April 1944 to April 1946.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran testified at a hearing before the undersigned in July 2016.  A hearing transcript is of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  In a November 1947 decision, the Board denied entitlement to service connection for chronic rhinitis.  

2.  Evidence received since the November 1947 Board decision, that is not duplicative or cumulative of evidence of record at that time, and relates to an unestablished fact necessary to substantiate the claim of entitlement to service connection for rhinitis.  

3.  The Veteran's chronic upper respiratory disorder, claimed as rhinitis/sinusitis, had onset during active service.



CONCLUSIONS OF LAW

1.  The November 1947 Board decision that denied the Veteran's claim of entitlement to service connection for chronic rhinitis is final.  38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. §§ 3.104, 20.1100 (2015).

2.  Evidence received since the November 1947 Board decision is new and material, and the claim of entitlement to service connection for rhinitis is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

3.  The criteria for entitlement to service connection for a chronic upper respiratory disorder claimed as rhinitis/sinusitis are met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In light of the favorable decision to reopen and grant the Veteran's claim of entitlement to service connection for rhinitis, any deficiency as to VA's duties to notify and assist pursuant to the provisions of the Veterans Claims Assistance Act of 2000 (VCAA) is harmless error.

I.  New and Material Evidence

The Board denied the Veteran's claim of entitlement to service connection for chronic rhinitis in November 1947.  The decision is final.  See 38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100.  

A previously denied claim may be reopened by submission of new and material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  New and material evidence cannot be cumulative or redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  When determining whether submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).  

At the time of the November 1947 Board decision, evidence relevant to the rhinitis claim included the Veteran's service treatment records (STRs), a May 1946 VA examination, a May 1946 note from a private treating physician, and a July 1946 hearing transcript.

Relevant evidence obtained since the November 1947 Board decision includes a January 2011 VA examination report, noting the Veteran's report that his rhinitis included clogged nasal passages, resulting in difficulty breathing through his nose, his report that his symptoms have been constantly present since service, and his report that he has mostly treated his rhinitis on his own with over-the-counter remedies, including nasal drops and antihistamines; and a July 2016 hearing transcript, wherein he clarified that he began getting sick during training and sought treatment at that time and described his contention of having ongoing rhinitis since service.  

This new evidence was not previously submitted, relates to unestablished facts necessary to substantiate this claim, is neither cumulative nor redundant, and raises a reasonable possibility of substantiating the service connection claim for rhinitis.  See Shade, supra.  Specifically, the new evidence more clearly describes the Veteran's report of ongoing suffering with rhinitis since his separation from service continually up through the present day.  Thus, the new evidence is new and material and the service connection claim for rhinitis is reopened.

II.  Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  "To establish a right to compensation for a present disability, a Veteran must show: '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service'- the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (citing Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). 

The evidence supports a finding that the Veteran currently has chronic rhinitis.  He described the symptoms associated with his chronic rhinitis during his July 2016 Board hearing.  He specifically reported having nasal congestion, clogged nasal passages, and difficulty breathing through his nose.  These symptoms are consistent with the medical definition of chronic rhinitis as long-term inflammation of the mucous membrane of the nose, manifested as either hypertrophic, where the mucous membrane thickens and swells, or atrophic, which is marked by wasting of the mucous membrane and the glands.  See Dorland's Illustrated Medical Dictionary 1664 (31st ed. 2007).  Moreover, the record reveals that the Veteran has been diagnosed with rhinitis multiple times during over the years, illustrating his experience and familiarity with the disease.  Thus, the Board finds the Veteran's reports of current chronic rhinitis to be competent and credible.  Cf. Jandreau v. Nicholson, 492 F.3d 1372, 1377   (Fed. Cir. 2007).

Review of the Veteran's STRs reveals that he was found to suffer from nasal conditions, including rhinitis, during service.  A diagnosis of nasopharyngitis was made as early as in May 1944.  During clinical treatment in July 1944, he was noted to have nasal congestion, and hypertrophic turbinates.  In January 1946, he sought clinical treatment with symptoms of nasal discharge present since November.  He received continual treatment for the next few months with a diagnosis of chronic rhinitis.  His April 1946 separation examination noted that he had suffered with a nasal infection for five months.  

The Veteran's rhinitis continued after his separation from service.  A May 1946 note from a treating physician indicated that he had chronic rhinitis with obstruction.  The Veteran has credibly reported that he underwent two surgical procedures for his upper respiratory disorder after separation from service, although records from the procedures were unable to be found.  He has additionally reported that he did not seek further medical treatment for rhinitis over the years due to such treatments being ineffective; but rather that he continued to treat rhinitis with over-the-counter remedies.  

Based on the Veteran's competent and credible reports of ongoing rhinitis since initial incurred of the disease during service, the Board finds that the rhinitis the Veteran had during service is the same disease he currently treats with over-the-counter remedies.  Therefore, this evidence suffices to establish a nexus between the Veteran's current rhinitis and his service.  

Although the January 2011 VA examiner indicated that she could not provide an opinion with respect to the etiology of the Veteran's rhinitis without resort to speculation, he indicated that this was because there was no documentation to support a chronic rhinitis condition.  The examiner did not explain why the Veteran's competent and credible reports could not be used to provide such an opinion.  See Jones v. Shinseki, 23 Vet. App. 382, 390 (2010); see also Dalton v. Nicholson, 21 Vet. App. 23 (2007).

Resolving reasonable doubt in the Veteran's favor; the elements for service connection for an upper respiratory disorder are all demonstrated and service connection is granted.  38 U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for an upper respiratory disorder, claimed as rhinitis/ sinusitis, is granted.



____________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


